DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional spring (claim 6) and the at least one damper (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the additional spring 16
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, and 13 are objected to because of the following informalities:
In line 16 of claim 1, “grip that is” should likely be --grip is--
In lines 16-17 of claim 1, it is recommended to amend “force and to release the grip and allow” to be --force and to release the grip, allowing-- for clarity
In line 18 of claim 1, “in response to the pulling force applied on the grip that is” should likely be --if the pulling force applied on the grip is--
In line 3 of claim 6, it is recommended to amend “bracket, when the grip is moved from the first position to the second position, the internal part rotates relative to the bracket” to be --bracket, wherein the internal part rotates relative to the bracket when the grip is moved from the first position to the second position-- for clarity 
In line 4 of claim 13, “a bracket of the electronic handles” should likely be --the bracket of the electronic handle--, claim 13 depends from claim 12 which includes every limitation of claim 1, so the limitation is interpreted as referring to the “bracket” previously recited in line 2 of claim 1 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “an additional intermediate position.” It is unclear if claim 10 requires one or two intermediate positions by reciting “additional” because an intermediate position is not recited in claims 7 or 1 from which claim 10 depends. For purposes of examination, claim 10 will be interpreted as requiring one intermediate position. 

Claim 14 recites “a latch, wherein the electronic handle is configured to cooperate with the latch to open the vehicle door.” Claim 14 further includes every limitation of claim 12, which recites “an electronic handle according to claim 1.” Claim 1 recites in lines 7-8 “an electronic system configured to electronically cooperate with a latch for opening the vehicle door.” It is unclear if the latch recited in claim 14 is intended to be a second latch, distinct from the latch recited in claim 1. For purposes of examination, the latch recited in claim 14 is interpreted to be the same latch recited in claim 1.

Claims 15-16 are rejected for depending on claim 14 and therefore including the indefinite language of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammerbauer et al., DE 102016014773 A1 [hereinafter: Kammerbauer], references to attached machine translation. 

Regarding claim 1, Kammerbauer discloses an electronic handle for a vehicle door, the electronic handle comprising: 
a bracket (illustrated in Fig. 1);
a grip (22A, 22B [0029]) movably mounted on the bracket between a first position (BS1 Fig. 1) and a second position (BS2 Fig. 1), the grip configured to move from the first position to the second position when a pulling force is applied on the grip by a user ([0029]);
a magnetic retainer (Fig. 6) configured to hold the grip in the first position ([0025], [0041]: the magnet holds the grip in the first position until the user overcomes the magnetic force);
an electronic system (the electrical dynamic chain; [0023]) configured to electronically cooperate with a latch for opening the vehicle door ([0027]) when activated in a first configuration corresponding to a normal use ([0027]: the electrical dynamic chain can be activated in a normal state); and 
a back-up system (mechanical dynamic chain; [0023]) configured to cooperate with the latch for opening the vehicle door ([0027]) when activated in a second configuration corresponding to an emergency or a lack of electrical power ([0028]: the mechanical dynamic chain can be activated in the event of a failure of the electrical dynamic chain),
wherein the electronic system is configured to activate in response to a detection of the pulling force applied on the grip that is lower than a predetermined force ([0027]: a pulling force lower than a predetermine force is detected by a contact switch), and
wherein the magnetic retainer is configured to hold the grip in the first position if the pulling force applied on the grip that is lower than the predetermined force ([0041]: until the first threshold HS1 is reached, corresponding to a force lower than the predetermined force, the magnet 50 is coupled to the coupling element 24B when the grip is in the first position) and to release the grip and allow a movement from the first position to the second position to activate the back-up system in response to the pulling force applied on the grip that is higher than the predetermined force ([0025], [0041]: when the force exceeds the first threshold,, corresponding to a force higher than the predetermined force, the magnet 50 is uncoupled from the coupling element 24B and the grip can move to the second position).

Regarding claim 2, Kammerbauer discloses the electronic handle according to claim 1 wherein the predetermined force is between 50 and 700 Newtons ([0025]: the predetermined force is 50 N).

Regarding claim 7, Kammerbauer discloses the electronic handle according to claim 1, wherein the grip is configured to move on a stroke between the first position and the second position (movement from position BS1 to BS2 in Fig. 1), wherein the electronic handle comprises at least one spring (12 Fig. 1) configured to bias the grip toward the first position over at least a biasing part of the stroke ([0027]: the spring biases the grip to return to the rest position which corresponds to biasing the grip toward the first position over at least part of the stroke from the first position BS1 to the second position BS2). 

	Regarding claim 8, Kammerbauer discloses the electronic handle according to claim 7, wherein the biasing part of the stroke extends from the first position ([0027], Fig. 1: the biasing part of the stroke is a part of the stroke extending from the first position to the second position).

	Regarding claim 9, Kammerbauer discloses the electronic handle according to claim 7, wherein the biasing part of the stroke extends from an intermediate position of the stroke, the intermediate position disposed between the first and second positions ([0027]: the spring 12 biases the grip over at least a biasing part that extends from an intermediate position between the first and second positions because the spring biases the grip over the entire stroke). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., DE 102015010626 A1 [hereinafter: Schmidt], references to the attached machine translation, in view of Smith, US Pub. 2018/0051492.

Regarding claim 1, Schmidt discloses an electronic handle for a vehicle door, the electronic handle comprising:
a grip (18) movably mounted on the bracket between a first position and a second position ([0027]: the grip is mounted to a fixed bearing 17 be moveable between a first position, corresponding to the initial position where partial elements 22, 24 are coupled, and a second position, corresponding to a position where the partial elements 22, 24 are uncoupled), the grip configured to move from the first position to the second position when a pulling force is applied on the grip by a user ([0029]);
a magnetic retainer (24) configured to hold the grip in the first position ([0027]: the second partial element 24 is configured to hold the grip in the first position until the maximum value of unlocking force is exceeded);
an electronic system (16, 12, 13) configured to electronically cooperate with a latch (14) for opening the vehicle door when activated in a first configuration ([0024]) corresponding to a normal use ([0029]); and
a back-up system (44) configure to cooperate with the latch ([0030]) for opening the vehicle door when activated in a second configuration ([0031]) corresponding to an emergency or lack of electrical power ([0030]: purely mechanical),
wherein the electronic system is configured to activate in response to a detection of the pulling force applied on the grip that is lower than a predetermined force ([0027]: detection of the pulling force corresponds to closing the circuit 16, the electronic system is configured to activate when the circuit 16 is closed), and
wherein the magnetic retainer is configured to hold the grip in the first position if the pulling force applied on the grip that is lower than the predetermined force ([0025], [0027]) and to release the grip ([0027]: the partial element 24 separates from element 22, releasing the grip) and allow a movement from the first position to the second position to activate the back-up system in response to the pulling force applied on the grip that is higher than the predetermined force ([0030]). 

However, Schmidt is silent to a bracket, and the grip being movably mounted on the bracket. 
Smith teaches a known door handle assembly comprising a bracket (18 Fig. 1) and a grip (14 Fig. 1) movably mounted on the bracket ([0020]). 
Schmidt discloses, for example, a fixed bearing, circuit, and actuating element connected to a door panel, but does not explicitly teach how the device is fixed to the door panel. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Schmidt to further include a bracket, as taught by Smith, and movably mount the grip to the bracket, as taught by Smith, to secure the handle device to the door panel (Smith [0020]) and provide subjacent support for the handle (Smith [0020]).

Regarding claim 3, Schmidt, in view of Smith, teaches the electronic handle according to claim 1, wherein the magnetic retainer comprises a magnetic element (Schmidt [0027]: element 24 has a magnet 32; illustrated in the figure).

Regarding claim 4, Schmidt, in view of Smith, teaches the electronic handle according to claim 3, wherein the magnetic element is one of a magnet and a ferromagnetic element (Schmidt [0027]: magnet 32 is a magnet).

Regarding claim 5, Schmidt, in view of Smith, teaches the electronic handle according to claim 1, wherein the grip comprises: 
an external part (Schmidt illustrated in the figure, annotated below), arranged on an external surface of the vehicle door (Schmidt 38); and 
a connecting part (Schmidt 22) affixed to the external part (Schmidt [0027]), the connecting part affixed to the bracket via the magnetic retainer when the grip is in the first position (Schmidt [0027], [0029]: the connecting part 22 is affixed to the bracket by being coupled to the magnetic retainer 24 when the grip is in the first position, as modified above by Smith). 
	
    PNG
    media_image1.png
    575
    1084
    media_image1.png
    Greyscale

	
Regarding claim 6 Schmidt, in view of Smith, teaches the electronic handle according to claim 5, wherein the grip comprises an internal part (Schmidt illustrated in the figure, annotated above) affixed to the connecting part (Schmidt affixed via the external part of the grip), the internal part rotatably mounted on the bracket (Schmidt [0022]: rotatably mounted on fixed bearing 17), when the grip is moved from the first position to the second position, the internal part rotates relative to the bracket (Schmidt [0022], [0029]: the internal part rotates relative to the bracket because the bearing is fixed on the bracket, as modified above by Smith).  

Regarding claim 7, Schmidt, in view of Smith, teaches the electronic handle according to claim 1, wherein the grip is configured to move on a stroke between the first position and the second position (Schmidt [0030], rapid opening movement 19 moving the grip from the first position to the second position corresponds to a stroke) and wherein the electronic handle comprises at least one spring (Schmidt 42) configured to bias the grip toward the first position (Schmidt [0027]) over at least a biasing part of the stroke (Schmidt [0026], [0030]: a biasing part of the stroke corresponds to the part of the stroke from the first position to the position where the partial elements 24, 26 are separated).

Regarding claim 11, Schmidt, in view of Smith, teaches the electronic handle according to claim 1, comprising at least one damper (Schmidt 42) configured to amortize shocks when the grip is moved to the second position or when the grip is returned to the first position (Schmidt [0013], [0027]: the spring 42 is configured to absorb the opening force on the actuating element and move the actuating element away from the grip when the operation force exceeds the predetermined force, corresponding to being configured to amortize shocks on the actuating element and guide element when the grip is moved to the second position). 
Schmidt, in view of Smith, does not explicitly teach the at least one damper is configured to amortize noise when the grip is moved to the second position or when the grip is returned to the first position. However, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that, by being configured to amortize shocks, the at least one damper taught by Schmidt, in view of Smith, is also configured to amortize noise by absorbing at least some of the impact between the actuating element and guide element when the grip is moved to the second position or when the grip is returned to the first position.

Regarding claim 12, Schmidt, in view of Smith, teaches a vehicle door (Schmidt [0001]) comprising an electronic handle according to claim 1 (as shown above in the rejection of claim 1). 

Regarding claim 13, Schmidt, in view of Smith, teaches the vehicle door according to claim 12, further comprising a first panel (Schmidt 38) and an internal door space (Schmidt [0025]: “door panel 38 has an opening...” and “…arranged in the vehicle door” corresponds to the door having an internal door space),
the bracket of the electronic handle and an internal part of the grip of the electronic handle being arranged inside the internal door space (Schmidt, the figure illustrates an internal part of the grip arranged inside the internal door space and as modified above by Smith, the bracket is mounted in the internal door space to the door panel (Smith Fig. 1)),
the first panel comprising an internal surface delimiting the internal door space and an external surface opposed to the internal surface (Schmidt figure annotated below), and
an external part of the grip being arranged on the external surface of the first panel (Schmidt figure annotated below).

    PNG
    media_image2.png
    573
    959
    media_image2.png
    Greyscale


	Regarding claim 14, Schmidt, in view of Smith, teaches the vehicle door according to claim 12, further comprising a latch (Schmidt 14), wherein the electronic handle is configured to cooperate with the latch to open the vehicle door (Schmidt [0029]).

Regarding claim 15, Schmidt, in view of Smith, teaches the vehicle door according to claim 14, wherein, in the first configuration (Schmidt the circuit being closed corresponds to a first configuration), the electronic system is configured to cooperate with the latch to open the vehicle door when activated (Schmidt [0029]).

Regarding claim 16, Schmidt, in view of Smith, teaches the vehicle door according to claim 14, wherein, in the second configuration (Schmidt the circuit being interrupted corresponds to a second configuration), the back-up system is configured to cooperate with the latch when activated (Schmidt [0023], [0030]).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, DE 102015010626, in view of Smith, US Pub. 2018/0051492, as applied to claim 7 above, and further in view of Okuma, US Pub. 2018/0087299.

Regarding claim 10, Schmidt, in view of Smith, teaches the electronic handle according to claim 7, however is silent to an additional spring configured to bias the grip to toward the first position over at least an additional biasing part of the stroke, wherein the additional biasing part of the stroke extends from the first position or from an additional intermediate position disposed between the first and the second positions. 
Okuma teaches a known door handle, comprising a spring (6 Fig. 2) configured to bias a grip (2 Fig. 2) toward a first position over at least a biasing part of a stroke ([0032]: the spring 6 biases the grip toward an initial rotation position over at least a biasing part of a stroke from the initial rotation position to the operation rotation position), wherein the biasing part of the stroke extends from the first position or from an intermediate position disposed between the first position and a second position ([0032], [0041]: the biasing part of the stroke includes the entire stroke, so the biasing part includes the part of the stroke extending from the first position or an intermediate position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed bearing (Schmidt 17) taught by Schmidt, in view of Smith, to include an additional spring configured to bias the grip toward the first position over at least an additional biasing part of the stroke, wherein the additional biasing part of the stroke extends from the first position or from an intermediate position disposed between the first and second positions, as taught by Okuma, in order to automatically return the grip from the second position and prevent rattling of the handle in the first position (Okuma [0032]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bland, US 9181732, related to a vehicle handle configured to open a door with minimal force during a normal operation and configured to open a door with a higher amount of force in an emergency, if an inertia event is detected by an inertia event sensor that includes two levers and a magnet.
Monig et al., US 7866714, related to a vehicle handle with a magnetic element that releases a locking pin to allow the handle to be moved beyond a first distance in case of power failure.
Gerber, US 11174663, related to a vehicle handle configured to move from a first position to a second position by operating an unlocking device to release the handle bezel and mechanically open the door in an emergency or power failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675